 

 

oe - FILED

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case ,

WAR T6 2020 [|

CLERK US DISTRICT COURT

 

 

 

 

UNITED STATES DISTRICT COURT

 

 

 

SOUTHERN DISTRICT OF CALIFORNIA SOUTHERN DISTRICT OF CALIFORMIA
BY a
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
ELIONEAI ARMENTA-MORALES (1) Case Number: 19CR3689-CAB

SARA PELOQUIN, FEDERAL DEFENDERS, INC.
Defendant’s Attorney

USM Number. 88658298

cL] -
THE DEFENDANT:
IX] pleaded guilty to count(s) ONE (1) AND THREE (3) OF THE THREE-COUNT INFORMATION

 

[0 was found guilty on count(s)

 

after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Count

Title & Section Nature of Offense Number(s)
21 USC 952,960 IMPORTATION OF METHAMPHETAMINE 1
21 USC 952, 960 IMPORTATION OF HEROIN 3

The defendant is sentenced as provided in pages 2 through 2 - of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
[] The defendant has been found not guilty on count(s)
I Count(s) . TWO (2) OF THE INFORMATION is dismissed on the motion of the United States.

 

Assessment : $100.00 PER COUNT FOR A TOTAL OF $200.00
Ls] Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
waived and remitted as uncollectible. —

L] JVTA Assessment*: $
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

XX] No fine LJ Forfeiture pursuant to order filed ., Included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

March 135000

Date of posiven of Senterice

-HON. Cathy. Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 

 
4
207 ©

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: ELIONEAI ARMENTA-MORALES (1) Judgment - Page 2 of 2
CASE NUMBER: 19CR3689-CAB .

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
27 MONTHS PER COUNT, TO RUN CONCURRENT, FOR A TOTAL OF 27 MONTHS.

Sentence imposed pursuant to Title 8 USC Section 1326(b).

The court makes the following recommendations to the Bureau of Prisons:
PLACEMENT IN THE WESTERN REGION TO FACILITATE FAMILY VISITATION,

BO

LJ The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
Cl at | AM. - on .

 

1 as notified by the United States Marshal.
The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:
CL) onor before
[i as notified by the United States Marshal.
._O_as notified by the Probation or Pretrial Services Office... =.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL _
By DEPUTY UNITED STATES MARSHAL

Ht

19CR3689-CAB
